Citation Nr: 1725652	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  99-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for hemorrhoids.

3. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the instant appeal lies with the RO in Houston, Texas.

The Veteran testified before the Board at an April 2014 hearing.  A transcript of the hearing is of record.

This case was previously before the Board in June 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the June 2014 remand, the Board instructed that VA opinions be obtained addressing the nature and etiology of the Veteran's claimed diabetes mellitus and hemorrhoids.  While these VA opinions were obtained in January 2015, these opinions are inadequate, as they provide an insufficient rationale for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, new VA opinions must be obtained to determine whether the Veteran's diabetes mellitus and/or hemorrhoids are etiologically related to his active service.

In addition, comprehensive VA treatment records have not been associated with the claims file since July 2015.  Significantly, the Veteran's representative has submitted copies of VA treatment records generated as recently as December 2016 which directly address the disabilities on appeal.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from July 2015 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Return the claims file to the VA examiner who conducted the January 2015 VA examination or, to another appropriate examiner, for an addendum etiological opinion addressing diabetes mellitus and hemorrhoids.  If the examiner determines an additional physical examination would be beneficial, one is to be arranged.  The entire claims file, including this REMAND, must be provided to the examiner for review in conjunction with the opinion.  All necessary testing and consultations should be conducted.  Following a review of the claims file, and physical examination of the Veteran if performed, the examiner is requested to address the following:

a. Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's diabetes mellitus had its onset during service or is causally and etiologically related to service.  The examiner must address the Veteran's competent lay statements of in-service symptoms of fatigue, excessive thirst, and excessive urination, and whether such symptomatology represents early manifestations of diabetes mellitus.

b. Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's hemorrhoids disability had its onset during service or is causally and etiologically related to service.  The examiner must address the Veteran's competent lay statements of in-service symptoms and self-treatment of hemorrhoids.

In providing the opinions requested above, the examiner is instructed that an opinion cannot be based solely on a lack of documented treatment during service or within one year of service discharge.

A complete rationale for each opinion must be provided, including consideration of the evidence, accepted medical principles pertaining to the history, clinical course, and the character of the disability found.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

